DETAILED ACTION

1. This communication is in response to the request for continued examination filed on 01/26/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  1a. Status of the claims: 
      Claims 1-2, 5, 8, 10-11,13-21 are amended
       Claims 4 and 6 are canceled.
       Claims 1-3, 5, and 7-23 are pending.

1b.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/26/2022 has been entered.  
 
Response to Arguments
2 A, Applicant argues that  “Dahlen does not teach "determining, by the first computing device based on the registration message, a quantity of user devices that are registered with the second computing device" as asserted by the Office Action. ,” more specifically, Applicant argues:

“The Office Action asserts that "based on a message informing that a number of measured U~s (user devices) are registered with MMEs (secondary devices), an eNB (first computer device) make a determination about the number of the measured UEs that are registered based on the message (the number of measure UEs is equated to the quantity of secondary devices)." Office Action, p. 5 (citing Dahlen, [0032]). Applicant respectfully submits, however, that Dahlen does not support the Office's assertion. Rather, Dahlen teaches that "the MME [the alleged second computing device] measures the number of registered UEs that the MME [the alleged second computing device] is responsible for servicing" to determine if an overload condition exists. Dahlen, [0032] (emphasis added), [0012]. If so, the MME sends an overload message to all of the connected eNBs. Dahlen, [0032]. There is no teaching in Dahlen that the eNB [the alleged first computing device] measures the number of registered UEs that the MME [the alleged second computing device] is responsible for servicing. Alternatively, to the extent the Office asserts that the MME is the alleged first computing device and the eNB is the second computing device, there is no teaching in Dahlen that the MME measures UEs connected to a particular eNB. No other "measurements" of UEs are taught by Dahlen. Accordingly, Dahlen does not teach "determining, by the first computing device based on the registration message, a quantity of user devices that are registered with the second computing device" as claimed ,” as recited in claims 1, 13, and 18”   (Remarks, pages 8-9). 

In response to A, Applicant’s argument has been considered but are moot in view of the new grounds of rejection.

B, Applicant argues that  “ Dahlen does not teach "causing ... the user device to register with a third computing device, instead of the second computing device, for the one or more services" as amended. The Office Action cites an example of a Dahlen UE being serviced by WCDMA instead of LTE in response to an overload condition. Office Action, p. 5. The eNB upon receiving the overload message, determines whether to bar classes of devices or redirect the classes to another radio access technology (RAT) network. Dahlen, [0034]. Dahlen does not redirect a UE to register with another node. Rather, the eNB sends a class of devices to another network. Thus, Dahlen does not teach or suggest "causing ... the user device to register with a third computing device, instead of the second computing device" as claimed.,” as recited in claims 1, 13, and 18”   (Remarks, pages 8-18). 

In response to B, Applicant’s argument has been considered but is moot in view of the new grounds of rejection.

C, Applicant argues that  “Moreover, one of ordinary skill in the art would not have combined Dahlen and Wang for the reasons provided by the Office Action ,” more specifically, Applicant argues:

      “The Office Action relies on Wang for the "receiving ... a registration message" feature and states that "[o]ne skilled in the art would be motivated to combine [Dahlen and Wang] in order to manage registration of devices to a given device more efficiently by registering only devices within the proximity of the given device, by doing so managing given device registration is more efficient because registration is done when a device is in proximity of a given device." Office Action, pp. 5-6. Wang teaches a registration message, received by a proximity manager, that may indicate a user device and an IoT server. Wang, 5:38- 43, Figure 3. The proximity manager may receive registration messages from any number of user devices. Wang teaches that "to leverage proximity services and IoT services [between multiple user devices], each device needs to perform registration with both the proximity manager 204 and the IoT server 202." Wang, 5:16-18.,” as recited in claims 1, 13, and 18   (Remarks, pages 8-18). 

In response to C, Applicant’s argument has been considered but are moot in view of the new grounds of rejection.

D, Applicant argues that  “It is unclear how Wang's message could be used in the Dahlen system, but using the Office Action's alleged devices described above with respect to Dahlen, it appears that the Office is asserting that the combination would result in the eNB (the alleged first computing device) receiving a registration message from a user device that indicates the user device and the MME (the alleged second computing device). According to the Office Action, the alleged benefit of adding Wang's receiving of a registration message is that it would assist in managing registration of devices to a given device by only registering devices within a proximity of the given device. Office Action, pp. 5-6. It is unclear from the Office Action how Wang's registration message would achieve this benefit in combination with the Dahlen system. Rather, Applicant submits that that adding the registration message of Wang to the Dahlen system would result in no such benefit. Dahlen's eNB (the alleged first computing device) is part of an LTE phone network that communicates wirelessly with mobile devices. By its very nature, the mobile devices that can wirelessly connect with the eNB must be within a certain proximity of the eNB. So, even if Wang taught only registering devices based on proximity (which Applicant disputes), the addition of Wang's registration message would provide no such benefit and therefore one of ordinary skill in the art would not have sought to make the proposed combination ,” as recited in claims 1, 13, and 18”   (Remarks, page 10). 

In response to D, Applicant’s argument has been considered but are moot in view of the new grounds of rejection.

E, Applicant argues that  “The Office Action's response, however, only compares the number of registered to UEs to a single number - 90%, but does not address comparing the number of registered UEs with a second number,” more specifically, Applicant argues:

  “ As in claim 1, the Office Action relies on Wang for the receiving feature and Dahlen for the other features of claim 18. Office Action, pp. 6-7. The proposed Dahlen-Wang combination, however, fails to teach at least the above emphasized features of claim 18. In response to Applicant's prior argument that Dahlen does not teach "comparing ... the quantity with a second threshold," the Office Action states "Dahlen discloses in paragraph [0032] a number of registered UEs is compared to 90% of a maximum NUMBER. 90 % of the registered devices are equated to a threshold." Office Action, p. 4. The Office Action's response, however, only compares the number of registered to UEs to a single number - 90%, but does not address comparing the number of registered UEs with a second number,” as recited in claims 18   (Remarks, pages 10- 11). 

In response to E, Applicant’s argument has been considered but it is not convincing because Dahlen discloses in paragraph [0032] a number of registered UEs is compare to 90% of a maximum NUMBER.  90 % of the registered devices are equated to a threshold.  The claim calls for a quantity to satisfy the first or the second threshold, a prior art that satisfies the first threshold sufficiently addressing the claim limitation because the limitation calls for the first or the second threshold. Therefore, the argument of the Applicant is not convincing. 

F, Applicant argues that Dahlen teaches “a single comparison - to a maximum number or to a predetermined threshold number,” more specifically, Applicant argues:

  “ Dahlen's MME "measures the number of registered UEs that the MME is responsible for servicing" to determine if an overload condition exists. Dahlen, [0032]. "The MME compares that number to a maximum or other predetermined threshold number. For example, the MME might set a limit at when the number of registered UEs is 90% of the maximum." Dahlen, [0032] (emphasis added). Dahlen describes a single comparison of the measurement to a threshold - which may be a maximum OR other predetermined threshold, such as 90% of the maximum. Dahlen does not teach two different comparisons of the quantity of the registrations with two different thresholds. Rather, Dahlen teaches a single comparison - to a maximum number or to a predetermined threshold number. To the contrary, claim 18 recites two comparing features - one with a first threshold and the second with a second threshold. Thus, for these reasons, the proposed combination does not teach the features of claim 18,” (Remarks, page 11). 

In response to F, the same rational cited to address section E applied also for section F.

 G, Applicant argues that  Seo does not teach "based on comparing the quantity with at least one threshold, causing an update of one or more domain name server addressing priorities to deprioritize the one or more second computing devices"  more specifically, Applicant argues: 

    “Moreover, the proposed combination does not teach "based on comparing the quantity with at least one threshold, causing an update of one or more domain name server addressing priorities to deprioritize the one or more second computing devices" as claimed. Seo describes a system for managing DNS addresses. In particular, Seo describes that "[i]n response to a request for a DNS address ... the control unit 210 checks whether the requested DNS address is present in the DNS cache, and if the requested DNS address is present in the DNS cache, adjusts the priority of the requested DNS address and updates the DNS cache according to the adjusted priority." Seo, [0044]. "If the requested DNS address is not present in the DNS cache, the control unit 210 stores the requested DNS address in the DNS cache. The control unit 210 deletes a DNS address with a low priority from the DNS cache after storage of the requested DNS address. The control unit 210 assigns priority to DNS addresses on the basis of a recent access or use or a frequency of access or use." Seo, [0044]. In other words, Seo describes giving a high priority to a DNS address based on recent access or frequency of access and giving a low priority to a DNS address based on lack of access or infrequent access. Seo does not teach adjusting the priority of a DNS address based on a threshold comparison and does not teach lowering the priority of a DNS address that has been recently requested. Thus, Seo does not teach "based on comparing the quantity with at least one threshold, causing an update of one or more domain name server addressing priorities to deprioritize the one or more second computing devices" as in amended claim 13,” (Remarks, page 12). 

In response to F, Applicant’s argument has been considered but  Seo still teach the claim limitation because Seo teaches in paragraph [0044] and [0052] that based on a device having high traffic which is a device having a threshold of high number of DNS address, DNS address  a device  is giving of a  being low ( low priority is equated to deprioritize) ) ; in the threshold of a high traffic that represents number of DNS devices  explicitly disclosed in [0052]).

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

3a. Claims 1, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boettger et al. (hereinafter “Boettger”) (US 2019/0098487 A1)  in view of Abdul et al. (hereinafter “Abdul”) (US 2016/0088026 A1).  
Regarding claim 1, Boettger discloses a method comprising: 
   receiving, by a first computing device, a registration message indicating a user device and indicating a second computing devices with which the user device is registered ( a registration communication being received by a first wireless  network (second communication device) from a wireless circuitry ( first computer device)  to registered wireless communication device (user device)  (Boettger, [0028]));  
    and
        causing, based on a determination that the quantity satisfies at least one threshold, the user device to register with a third computing device, instead of the second computing device, for the one or more service ( a wireless circuitry having  a multi-SIM wireless communication that  limits the number of UICCs 204 that are subscribed to first wireless network ( second computer device), where removable UICC 204A/B can switch to a different wireless communication network ( second computer device)  (Boettger,[0028] and [0032]) where UICC is Universal Integrated Circuit Card). 
        Boettger does not disclose determining, by the first computing device based on the registration message, a quantity of user devices that are registered with the second computing devices.
        Abdul discloses determining, by the first computing device based on the registration message, a quantity of user devices that are registered with the second computing device ( determining  by server 812 (first computer device) a number of the devices that a user registers in a enrolment device having data base 814 ( enrollment device is the second computer device) is in accordance of the user  enrollment policy ; by applying a set of enrollment rules to a device,  a message of registration enrollment is also being sent ( Grucci, [0076] ; fig 8 )).

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Abdul’s teachings with Boettger’s teachings. One skilled in the art would be motivated to combine them in order to determine the number of devices registered in a subscription device by using an enrollment rule that determines efficiently the number limit of devices that are allow to subscribe to the  subscription device. 
 
Regarding claim 18, Boettger discloses a method comprising: 

     receiving, by a first computing device, information indicating registrations between user devices and a second computing device ( a registration communication being received by a first wireless  network (second communication device) from a wireless circuitry ( first computer device)  to registered wireless communication device (user device)  (Boettger, [0028]));  and

 causing, based on a determination that the quantity satisfies one or more of the first threshold or the second threshold,  one or more of the user devices to register with a third computing device, instead of the second computing device, for one or more services provided ( a wireless circuitry having  a multi-SIM wireless communication that  limits the number of UICCs 204 that are subscribed to first wireless network ( second computer device), where removable UICC 204A/B can switch to a different wireless communication network ( second computer device)  (Boettger,[0028] and [0032])).   

        Boettger does not disclose comparing, by the first computing device, a quantity of the registrations with a first threshold; comparing, by the first computing device, the quantity with a second threshold.

      Abdul discloses comparing, by the first computing device, a quantity of the registrations with a first threshold ( the number of registered devices is determined by a threshold limit that depends on enrollment policy  ( the first enrollment policy correspond to the first threshold)  at an enrollment device where the enrollment device is the first computer device ( for determining if a number of devices reached a threshold, a comparison has to be done) ( Grucci, [0076] )); comparing, by the first computing device, the quantity with a second threshold ( the number of registered devices is determined by a threshold limit that depends on enrollment policy  ( the second enrollment policy correspond to the second threshold) at an enrollment device where the enrollment device is the first computer device ( Grucci, [0076] )). 

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Abdul’s teachings with Boettger’s teachings. One skilled in the art would be motivated to combine them in order to determine the number of devices registered in a subscription device by using an enrollment rule that determines efficiently the number limit of devices that are allowed to subscribe to the  subscription device. 
 
Regarding claim 20, Boettger  and Abdul disclose the method of claim 18, wherein the causing comprises: causing deregistration of the one or more of the user devices  ( a SIM card registered to the first wireless network is removed ( by removing the wireless SIM card a deregistration is being performed) (Boettger, [0045])).  

3b. Claims 2-3, 5, 7, 9, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Abdul as applied to claims 1, 18, and 20  above, and further in view of Merino Vazquez et al. (hereinafter "Merino") (US 9,036,554  B2).

Regarding claim 2, Boettger  and Abdul disclose  the method of claim 1.

       Boettger in view of  Abdul  do not disclose  wherein the second computing devices comprises a Call Session Control Function (CSCF) computing devices.  

              Merino discloses wherein the second computing devices comprises a Call Session Control Function (CSCF) computing devices (Merino discloses a network node having Call Session Control Function (CSCF) (Merino, column 2, lines 47-49 )). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25).   
   
Regarding claim 3, Boettger  and Abdul disclose the method of claim 1.

       Boettger in view of  Abdul  do not disclose  wherein the registration message indicates the user device by indicating one or more of: an Internet Protocol (IP) Multimedia Private Identity (IMPI) or an Internet Protocol (IP) Multimedia Public Identity (IMPU).  

           Merino discloses wherein the registration message indicates the user device by indicating one or more of: an Internet Protocol (IP) Multimedia Private Identity (IMPI) or an Internet Protocol (IP) Multimedia Public Identity (IMPU) (CHEN discloses an Internet Protocol (IP) Multimedia Public Identity (IMPU) Merino, column 8, lines 16-21 )).  
   
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order for a user to improve the device identifier when a user is using multiple devices.       
   
Regarding claim 5, Boettger  and Abdul disclose  the method of claim 1.

       Boettger in view of  Abdul  do not disclose  wherein the registration message indicates the second computing devices by indicating one or more of: a Proxy Call Session Call Function (P-CSCF) assigned to the user device or a Call Session Control Function (CSCF) Internet Protocol (IP) address assigned to the user device.  

              Merino discloses wherein the registration message indicates the second computing devices by indicating one or more of: a Proxy Call Session Call Function (P-CSCF) assigned to the user device or a Call Session Control Function (CSCF) Internet Protocol (IP) address assigned to the user device (Merino discloses a network node having Proxy Call Session Control Function P-(CSCF) (Merino, column 2, lines 45-47 )).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25).  

Regarding claim 7, Boettger  and Abdul disclose  the method of claim 1.

       Boettger in view of  Abdul  do not disclose  wherein the determining comprises: updating, based on a determination that the user device was previously registered in a user database, information in the user database for one or more Call Session Control Function (CSCF) computing devices previously associated with the user device.  

              Merino discloses wherein the determining comprises: updating, based on a determination that the user device was previously registered in a user database (Merino discloses updating previously stored registration information (previously stored registration information is equated to previously registration in a data base) (Merino, column 12, lines 42-50 )), information in the user database for one or more Call Session Control Function (CSCF) computing devices previously associated with the user device (Merino discloses obtaining, by the S-CSCF, based on the IMPU, the subscription identifier of the UE from a user database (i.e., a database storing user-related information) (Merino, column 2, lines 47-52)).     
 
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25). 

Regarding claim 12,  Boettger  and Abdul disclose  the method of claim 1.

              Boettger in view of  Abdul  do not disclose  wherein the determining comprises: updating, based on a determination that the user device was previously registered with the first computing device, information for one or more Call Session Control Function (CSCF) computing devices associated with the user device.    

              Merino discloses wherein the determining comprises: updating, based on a determination that the user device was previously registered with the first computing device, information for one or more Call Session Control Function (CSCF) computing devices associated with the user device ( Merino discloses updating information about a UE , when the IMSI of the UE was previously stored in the device (Merino, column 12, lines 42-50, Fig.1)).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to update accurately the information of a registering device by taking into account previous registration information of the registered device.    
  
3c. Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Abdul as applied to claims 1, 18, and 20  above, and further in view of Dahlen (US 2011/0058480 A1).

Regarding claim 21,  Boettger  and Abdul disclose  the method of claim 18.

          Boettger in view of  Abdul  do not disclose wherein causing the one or more of the user devices to register with the third computing device, instead of the second computing device comprises: sending, to the one or more of the user devices, a notification that the second computing device is at maximum capacity.  

          Dahlen discloses  wherein causing the one or more of the user devices to register with the third computing device, instead of the second computing device comprises: sending, to the one or more of the user devices, a notification that the second computing device is at maximum capacity (Dahlen discloses  MMs (secondary devices)  sending S1 overload  messages of a eNB ( the eNB device is equated to a third computer device) ( the overload message of an eNB is equated to a third computer device at maximum capacity)    (Dahlen,  [0035])).


      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Dahlen’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to have a system made of two threshold one is a warning that prevent a system to stop functioning when the system reaches a threshold of 100%.    

Regarding claim 22, Boettger  and Abdul disclose  the method of claim 18,.

          Boettger in view of  Abdul  do not disclose  wherein the comparing the quantity with the second threshold further comprises comparing, based on a determination that the quantity satisfies the first threshold, the quantity with the second threshold.   

         Dahlen discloses wherein the comparing the quantity with the second threshold further comprises comparing, based on a determination that the quantity satisfies the first threshold, the quantity with the second threshold ((Dahlen discloses  a threshold of 100% has to a  threshold of 90% also satisfy  (Dahlen, [0034])).  

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Dahlen’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to have a system made of two threshold one is a warning that prevent a system to stop functioning when the system reaches a threshold of 100%.    

Regarding claim 23, Boettger  and Abdul disclose  the method of claim 1.

          Boettger in view of  Abdul  do not disclose  wherein the determination that the quantity satisfies the at least one threshold comprises a determination, by the first computing device, that the quantity is greater than 1.  

         Dahlen discloses wherein the determination that the quantity satisfies the at least one threshold comprises a determination, by the first computing device, that the quantity is greater than 1 ( one or more nodes can be restricted when an overloaded message is send (therefore the threshold can be more than one) (Dahlen, [0025])).   

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Dahlen’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to have a system made of two threshold one is a warning that prevent a system to stop functioning when the system reaches a threshold of 100%.    

3d. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Abdul as applied to claims 1, 18, and 20  above, and further in view of Zhang et al. (hereinafter "Zhang") (US 2010/0169646 A1).

Regarding claim 8, Boettger  and Abdul disclose  the method of claim 1.

       Boettger in view of  Abdul  do not disclose  wherein the determining comprise increasing, the quantity of user devices, and the method further comprising: based on a determination that the user device was previously registered in a user database, decreasing a quantity corresponding to a fourth computing device via which the one or more services are provided.  

      Zhang discloses wherein the determining comprise increasing, the quantity of user devices, and the method further comprising: based on a determination that the user device was previously registered in a user database, decreasing a quantity corresponding to a fourth computing device via which the one or more services are provided (Zhang discloses  A valid certificate of a new device is verified before the registered device can joined a first  device and leave another device ( the number of devices in the first device will be increase and the number of devices in the other device will be decreased)( verification of a valid certification in the register is equated to previously registered in the database because in both case the other device registration is saved in the first  device prior the other device joined the first device)  (Zhang, [0014]-[0015])).   

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Zhang’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order for a user to keep track of what device that joins a registering device.    
  
3e. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Abdul as applied to claims 1, 18, and 20  above, and further in view of Dahlen in view of Merino.

Regarding claim 9, Boettger  and Abdul disclose  the method of claim 1.

       Boettger in view of  Abdul  do not disclose   further comprising: causing, after the determining, a confirmation message to be sent to the user device,  wherein the confirmation message confirms registration with at least one Call Session Control Function (CSCF) device.

            Dahlen discloses further comprising: causing, after the determining, a confirmation message to be sent to the user device (Dahlen discloses based on a message informing that a number of  measured  UEs ( user devices)  are registered with MMEs (secondary devices), an eNB (first computer device) makes a determination about the number of the measured UEs that are registered based on the message (an message informing a UE is equated to a confirmation to be sent to a user device) (Dahlen,  [0032])). 
  
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Dahlen’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order to have a system made of two threshold one is a warning that prevent a system to stop functioning when the system reaches a threshold of 100%.    

       Boettger in view of  Abdul  and in view of Dahlen do not disclose   wherein the confirmation message confirms registration with at least one Call Session Control Function (CSCF) device.      

       Merino discloses wherein the confirmation message confirms registration with at least one Call Session Control Function (CSCF) device  (Merino discloses a network node having an assigned IP address with Call Session Control Function (CSCF) (Merino, column 2, lines 41-43 )). 
    
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Dahlen’s teachings in view of Wang’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25).        
 

3f. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Grucci, and further in view of Seo  et al. (hereinafter “Seo”) (US 2015/0288648 A1)..

Regarding claim 13, Boettger  discloses a method comprising: receiving, by a first computing device, a registration message indicating a user device and one or more second computing devices ( a registration communication being received by a first wireless  network (second communication device) from a wireless circuitry ( first computer device)  to registered wireless communication device (user device)  (Boettger, [0028])).
 
            Boettger does not disclose determining, by the first computing device and based on the registration message, a quantity of devices registered to receive one or more services via the one or more second computing devices.

      Grucci discloses determining, by the first computing device and based on the registration message, a quantity of devices registered to receive one or more services via the one or more second computing devices ( determining a number of registered user devices  to a given user device by a GPS system based on transmitted information  having a number of register user devices ( Grucci, claim 1 )). 

       Boettger in view of  Grucci  do not disclose   based on comparing the quantity with at least one threshold, causing, an update of one or more domain name server addressing priorities to deprioritize the one or more second computing devices.  

        Seo discloses based on comparing the quantity with at least one threshold, causing, an update of one or more domain name server addressing priorities to deprioritize the one or more second computing devices (Based on a device having high traffic which is a device having a threshold of high number of DNS address, DNS address  a device  is giving of a  being low ( low priority is equated to deprioritize) (Seo , [0044] and [0052]) ; in the threshold of a high traffic is explicitly disclosed in [0052]).   
 
      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Seo’s teachings with Boettger’s teachings in view of Grucci’s teachings of overload protection. One skilled in the art would be motivated to combine them in order for a user to have an efficient way to give priority to a device by assigning priority to a device based on its DNS address is present or not.   

Regarding claim 15, Boettger, Grucci, and Seo  disclose the method of claim 13, further comprising: causing, based on a determination that the quantity satisfies a second threshold, deregistration of one or more computing devices for the one or more services provided via the one or more second computing devices ( a wireless circuitry having  a multi-SIM wireless communication that  limits the number of UICCs 204 that are subscribed to first wireless network ( second computer device), where removable UICC 204A/B can switch to a different wireless communication network ( second computer device)  (Boettger,[0028] and [0032])).

3g. Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Grucci , in view of as applied to claims 13 and 15  above, and further in view of  Merino.

Regarding claim 14, Boettger, Grucci, and Seo  disclose the method of claim 13.

       Boettger in view of  Grucci  and in view of Seo do not disclose  wherein the one or more second computing devices comprise one or more Call Session Control Function (CSCF) computing devices.  

 
       Merino discloses wherein the one or more second computing devices comprise one or more Call Session Control Function (CSCF) computing devices (Merino discloses a network node having Call Session Control Function (CSCF) (Merino, column 2, lines 47-49 )).
  
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Boettger’s teachings in view of Grucci’s teachings, and  in view of Seo’s teachings. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25).  

Regarding claim 17, Boettger, Grucci, and Seo  disclose the method of claim 13.

       Boettger in view of  Grucci  and in view of Seo do not disclose  wherein the registration message indicates the one or more second computing devices by indicating a Call Session Control Function (CSCF) Internet Protocol (IP) address assigned to the user device.   

       Merino discloses wherein the registration message indicates the one or more second computing devices by indicating a Call Session Control Function (CSCF) Internet Protocol (IP) address assigned to the user device Merino discloses a network node having an assigned IP address with Call Session Control Function (CSCF) (Merino, column 2, lines 41-43 )).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Merino’s teachings with Boettger’s teachings in view of Grucci’s teachings, and  in view of Seo’s teachings. One skilled in the art would be motivated to combine them in order to provide a more reliable and efficient PCC architecture without increasing, or at least without excessively increasing, the implementation and architecture complexity and the associated equipment costs (Merino, column 2, lines 20-25).   
 

3h. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Grucci , in view of  Merino , in view of as applied to claims 13 -15 and 17  above, and further in view of  Zhang.

Regarding claim 16, Boettger, Grucci, Seo, and Merino  disclose the method of claim 14.

       Boettger in view of  Grucci in view of Seo and in view of Merino do not disclose   wherein the determining comprises increasing, a first quantity of devices registered to receive one or more services via the one or more second computing devices, and the method further comprising: decreasing a second quantity corresponding to another CSCF computing device.  

      Zhang discloses wherein the determining comprises increasing, a first quantity of devices registered to receive one or more services via the one or more second computing devices, and the method further comprising: decreasing a second quantity corresponding to another CSCF computing device  (Zhang discloses  A valid certificate of a new device is verified before the registered device can joined a first  device and leave another device ( the number of devices in the first device will be increase and the number of devices in the other device will be decreased)( verification of a valid certification in the register is equated to previously registered in the database because in both case the other device registration is saved in the first  device prior the other device joined the first device)  (Zhang, [0014]-[0015])).    

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Zhang’s teachings with Boettger’s teachings in view of Grucci’s teachings, and  in view of Seo’s teachings, and in view of Merino’s teachings. One skilled in the art would be motivated to combine them in order for a user to keep track of what device that joins a registering device.      

3i. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boetter in view of Abdul as applied to claims 1 and 18  above, and further in view of Zhang et al. (hereinafter "Zhang") (US 2010/0169646 A1).

Regarding claim 19, Boettger  and Abdul disclose the method of claim 18.

        Boettger in view of  Abdul  do not disclose  wherein the causing comprises: causing an update of one or more domain name server addressing priorities to deprioritize registration with the second computing device.   

           Seo discloses wherein the causing comprises: causing an update of one or more domain name server addressing priorities to deprioritize registration with the second computing device (Seo discloses if DNS address is not present, the priority is assigned being low ( low priority is equated to deprioritize) (Seo , [0044])).
  
         It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Seo’s teachings with Boettger’s teachings in view of Abdul’s teachings. One skilled in the art would be motivated to combine them in order for a user to have an efficient way to give priority to a device by assigning priority to a device based on its DNS address is present or not.     
 
Conclusion

4.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455